Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                  PageID.3281       Page 1 of 12




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                 Plaintiff-Respondent,                         Case # 0645 2:18CR20128 (9)
                                                               Case # 0645 2:17CR20632 (5)
                                                               Hon. Stephen J. Murphy, III
 -vs-

 WILLIAM PHILLIPS,

                 Defendant-Petitioner.


   MOTION PURSUANT TO 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE

         Now Comes William Phillips, Defendant-Petitioner, by and through his attorney, Michael

 Skinner, and pursuant to 28 U.S.C § 2255, petitions this Court for a writ of habeas corpus in this

 matter for the following reasons:

         Mr. Phillips was convicted by plea in this Court, the Honorable Stephen J. Murphy, III

 presiding, of one count of 18 U.S.C. § 2252A(g) (Child Exploitation Enterprise) in each case

 number. This Court sentenced Mr. Phillips to 396 months’ in prison and associated penalties.

         A Judgment was entered on July 19, 2018.

         Following his conviction, Mr. Phillips spoke with his appointed attorney, Lisa Dwyer,

 regarding his desire to file an appeal, but Ms. Dwyer failed to file a notice of appeal within the

 prescribed time (or at all).

         Mr. Phillips was denied the effective assistance of counsel and his right to an appeal of his

 conviction and sentence by Ms. Dwyer’s failure to file a timely notice of appeal.

         There is not currently another action attacking this conviction: Mr. Phillips has filed no

 other action attacking this conviction.
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                  PageID.3282       Page 2 of 12




        Wherefore, Mr. Phillips prays this Court for an order granting this Petition, a new

 sentencing hearing, and for such other relief as equity and justice require, including an opportunity

 to expand the record, an evidentiary hearing (Rule 8), and oral argument on the petition.


                                                       Respectfully submitted,

                                                       s/ Michael Skinner
                                                       Michael Skinner (P62564)
                                                       Law Offices of Michael Skinner
                                                       27 E. Flint Street
                                                       Lake Orion, Michigan 48362
                                                       (248) 693-4100
                                                       mskinner@mskinner.com
                                                       Attorney for Petitioner

 Dated: July 28, 2019
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19        PageID.3283   Page 3 of 12




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff-Respondent,                  Case # 0645 2:18CR20128 (9)
                                                     Case # 0645 2:17CR20632 (5)
                                                     Hon. Stephen J. Murphy, III
 -vs-

 WILLIAM PHILLIPS,

              Defendant-Petitioner.


               BRIEF IN SUPPORT OF MOTION PURSUANT TO 28 U.S.C. § 2255
                     TO VACATE, SET ASIDE, OR CORRECT SENTENCE
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                   PageID.3284       Page 4 of 12



                                     I. GENERAL ALLEGATIONS.


          Pursuant to Rule 1 of the Rules Governing Section 2255 Cases, Mr. Phillips is a person

 subject to unlawful detention and future custody caused by a judgment of the United States District

 Court, Eastern District of Michigan. Mr. Phillips respectfully requests that this Honorable Court

 vacate the sentence imposed against him for the reasons described below.

          Mr. Phillips’s previous counsel, Lisa Dwyer, failed to argue numerous mitigating factors,

 specifically the extent of Mr. Phillips’s substantial assistance justifying a reduced sentence.

          In addition, Ms. Dwyer failed to file a notice of appeal following Mr. Phillips’s sentencing,

 despite Mr. Phillips’s instruction that he desired to appeal the sentence imposed, see Roe v. Flores-

 Ortega, 520 U.S. 470 (2000) and Rodriguez v. United States, 395 U.S. 327, 329-30 (1969), and

 despite that reasonable advocacy under the Sixth Amendment required that a notice of appeal be

 filed.

          The sentence imposed by this Court was contrary to clearly established federal law and the

 United States Constitution as interpreted by the United States Supreme Court and it must be

 vacated. “[T]he petitioner [has been subjected to] an error of constitutional magnitude which had

 a substantial and injurious effect or influence on the proceedings. Brecht v. Abrahamson, 506 U.S.

 619, 637-38 (1993); Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999).
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                   PageID.3285       Page 5 of 12




                                         II. CASE HISTORY.


           Section C of the Rule 11 Agreement sets forth the factual basis for Mr. Phillips’s plea of

 guilty.

           Mr. Phillips pled guilty according to the Agreement on December 21, 2017.

           While the Rule 11 Agreement waives Mr. Phillips’s right to appeal “[i]f the sentence

 imposed does not exceed the maximum recommendation,” U.S. Supreme Court law protects a

 defendant’s right to have his attorney file a notice of appeal despite a waiver of appellate rights in

 a plea agreement.

           Mr. Phillips will testify that he discussed with and expected and instructed Ms. Dwyer to

 file a notice of appeal and attack various aspects of his sentence.

           A notice of appeal was never filed.

           Undersigned counsel contacted Ms. Dwyer prior to filing this Petition, requesting her

 position regarding the filing of a notice of appeal, and Ms. Dwyer declined to discuss the issue

 with counsel.
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                  PageID.3286        Page 6 of 12




                                III. STANDARDS OF REVIEW.


        A motion to vacate, set aside or correct a sentence imposed in a case arising out of a

 conviction in federal court is governed by 28 U.S.C. § 2255. Pursuant to that statute,


         A prisoner in custody under sentence of a court established by Act of Congress
         claiming the right to be released upon the ground that the sentence was imposed
         in violation of the Constitution or laws of the United States, or that the court was
         without jurisdiction to impose such sentence, or that the sentence was in excess
         of the maximum authorized by law, or is otherwise subject to collateral attack,
         may move the court which imposed the sentence to vacate, set aside or correct the
         sentence.

 To succeed on a § 2255 motion claiming constitutional error, “the petitioner must establish an

 error of constitutional magnitude which had a substantial and injurious effect or influence on the

 proceedings.” Brecht v. Abrahamson, 506 U.S. 619, 637-38 (1993); Watson v. United States, 165

 F.3d 486, 488 (6th Cir. 1999). If the error is non-constitutional, the petitioner must show that a

 fundamental defect inherently resulted in a complete miscarriage of justice or an error so egregious

 that due process has been violated. Hill v. United States, 368 U.S. 424 (1962); see also Watson,

 165 F.3d at 488; United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990).7
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                   PageID.3287       Page 7 of 12




                            IV. JURISDICTIONAL REQUIRMENTS:
        Mr. Phillips shows cause and actual prejudice necessary for this Court to hear his claims

 under 28 U.S.C. § 2255. Ms. Dwyer was instructed to file a notice of appeal and failed to do so.

 This is a per se constitutional violation.

        “Where a defendant has procedurally defaulted a claim by failing to raise it on direct

 review, the claim may be raised in habeas if the defendant can first demonstrate ‘cause’ and

 ‘actual’ prejudice.” Bousley v. United States, 523 U.S. 614, 622 (1998); Murray v. Carrier, 477

 U.S. 478, 485 (1986); United States v. Frady, 456 U.S. 152, 167-68 (1982); Napier v. United

 States, 159 F.3d 956 (6th Cir. 1998). Ms. Dwyer was expected and instructed to file a notice of

 appeal on Mr. Phillips’s behalf. Accordingly, Mr. Phillips’s failure to raise claims on direct review

 and his resultant procedural default were the fruits of counsel’s ineffective assistance. Mr. Phillips

 thus establishes the cause necessary to proceed with his § 2255 motion to vacate. See generally

 Roe v. Flores-Ortega, 528 U.S. 470 (2000).
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                   PageID.3288       Page 8 of 12




 V.      Mr. Phillips’s sentence was not consistent with the substantial assistance he
         provided, in part because Ms. Dwyer did not inform this Court of the full scope of
         his assistance.

         In Koon v. United States, 518 U.S. 81, 109 (1996), the United States Supreme Court held

 that unless the guidelines specifically prohibit downward departure, a sentencing court must

 consider whether the facts of the case warrant downward departure. “The goal of the Sentencing

 Guidelines is, of course, to reduce unjustified disparities and so reach towards the evenhandedness

 and neutrality that are the distinguishing marks of any principled system of justice.” Id. at 113.

 The USSG allow the court to “consider every convicted person as an individual and every case as

 a unique study in the human failings that sometimes mitigate, sometimes magnify, the crime and

 the punishment to ensue.” Id.; see also United States v. Daas, 198 F.3d 1167, 1181 (9th Cir. 1999)

 (“[A] central goal of the Sentencing Guidelines is to eliminate sentencing disparity.”).11 In United

 States v. Coleman, 188 F.3d 354, 358 (6th Cir. 1999), the Sixth Circuit held, “There are a potentially

 infinite number of factors which may warrant a departure. Koon makes clear that a court may not

 categorically exclude the consideration of any one factor, and that to do so would be a transgression

 of the policymaking authority vested in the Commission.” Further, in Coleman, the court, relying

 on Supreme Court and other Circuit Court authority, held that a sentencing court may base a

 departure “on an aggregation of factors, each of which may be insufficient to justify a departure in

 and of itself.” Id. at 361.

         Petitioner’s case warranted a more substantial downward departure on numerous individual

 grounds, especially Mr. Phillips’s assistance. A full account of Petitioner’s mitigating factors, if

 raised by counsel, should have resulted in a substantially less severe sentence. It was ineffective

 assistance of counsel to fully advocate for Petitioner.
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                     PageID.3289        Page 9 of 12




 VI.     Counsel’s failure to file a notice of appeal on Petitioner’s behalf was per se ineffective
         assistance in violation of Petitioner’s Sixth Amendment right to counsel under the
         United States Constitution.

         In Rodriguez v. United States, 395 U.S. 327, 329-30 (1969), the Court held that “when

 counsel fails to file a requested appeal, a defendant is entitled to resentencing and to an appeal

 without showing that his appeal would likely have had merit.” In Ludwig v. United States, 162

 F.3d 456, 459 (6th Cir. 1998), the court held that “the failure to perfect a direct appeal, in derogation

 of a defendant’s actual request, is a per se violation of the Sixth Amendment.”

         Mr. Phillips requested that Ms. Dwyer file a notice of appeal and challenge the sentence

 imposed. Counsel failed to do so. Pursuant to Rodriguez and Ludwig, the merit of such an appeal

 are immaterial to the constitutional violation. The failure to file the Notice of Appeal is a per se

 constitutional violation, and the remedy is a resentencing and subsequent appeal. The ineffective

 assistance of counsel is established by counsel’s bare failure to file a timely notice of appeal. Mr.

 Phillips is entitled to relief and his sentence must be vacated, or, in the alternative, an evidentiary

 hearing held.

         In Flores-Ortega, the Court noted that where counsel fails to file a notice of appeal, the

 “case is unusual in that counsel’s alleged deficient performance arguably led not to a judicial

 proceeding of disputed reliability, but rather to the forfeiture of a proceeding itself.” Flores-

 Ortega, 528 U.S. at 483. “The even more serious denial of the entire judicial proceeding itself,

 which a defendant wanted at the time and to which he had a right, similarly demands a presumption

 of prejudice.” Id. In Rodriguez, the Court held that if a defendant expresses a clear intent to file an

 appeal, Counsel is presumably ineffective if he fails to file an appeal on the defendant’s behalf.

 Rodriguez, 395 U.S. at 329-30.

         Mr. Phillips’s case falls directly in line with precedent. Petitioner invoked his statutory
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                   PageID.3290       Page 10 of 12




  right to an appeal and communicated his desire to Counsel; Counsel failed to follow through.

  Petitioner was denied the entire appellate process, warranting a presumption of actual prejudice.

  Flores-Ortega, 528 U.S at 478; Rodriguez, 395 U.S. at 32930.

          In Roe v. Flores-Ortega, 528 U.S. 470 (2000), the Court explained that in situations where

  an appeal was not expressly requested, “a defendant must demonstrate that there is a reasonable

  probability that, but for counsel’s deficient failure to consult with him about an appeal, he would

  have timely appealed. Flores-Ortega, 528 U.S. at 484. In Flores-Ortega, the Supreme Court

  extensively analyzed Strickland’s application to cases where counsel fails to file a notice of appeal

  following a client’s conviction. The Court held that counsel’s failure to file a notice of appeal,

  without the defendant’s consent, was not per se deficient. Id. at 476-78. In other words, there is a

  distinction between a failure to file contrary to a client’s expectation (per se violation) and the

  failure to file without defendant’s consent (not per se). The Court noted that typically, judges must

  decide the reasonableness of counsel’s performance on the facts of each case. Ultimately, the Court

  held,


          In those cases where the defendant neither instructs counsel to file an appeal nor
          asks that an appeal be not taken, we believe the question whether counsel has
          performed deficiently by not filing a notice of appeal is best answered by first
          asking a separate, but antecedent, question: whether counsel in fact consulted with
          defendant about an appeal.... If counsel has consulted with the defendant, the
          question of deficient performance is easily answered: Counsel performs in a
          professionally unreasonable manner only by failing to follow the defendant’s
          express instructions with respect to an appeal.

  Id. at 478 (citations omitted).

          The Court instructed that the best practice is for counsel to consult with the defendant

  regarding any possible appeal issues. Indeed, according to the Court, counsel has a
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                  PageID.3291       Page 11 of 12




  constitutionally-imposed duty to consult with the defendant when: (1) there is reason to believe

  that a rational defendant would wish to appeal, or (2) the particular defendant reasonably

  demonstrated an interest in appealing. Id. at 480. Further, in making this determination, “[C]ourts

  must take into account all the information counsel knew or should have known.” Id.

         Ms. Dwyer consulted with Mr. Phillips regarding the filing of an appeal. Indeed, as a result

  of the consultation, Mr. Phillips expected and instructed Ms. Dwyer to file a notice of appeal.

  Counsel thus performed in a professionally unreasonable manner by failing to follow Petitioner’s

  instructions. Flores-Ortega, 528 U.S. at 478. Should this Court find that no such consultation

  occurred between Ms. Dwyer and Mr. Phillips, a finding of deficiency is still warranted. Counsel

  has a constitutionally-imposed duty to consult with her client when “there is reason to believe that

  a rational defendant would wish to appeal.” Id. at 480.

         Counsel had reason to believe that Petitioner, a rational defendant, would want to appeal.

  First, by expressly communicating his desire to counsel of his wish to appeal the sentence imposed,

  Petitioner more than reasonably expressed an interest in appealing his sentence. Id. In addition,

  Mr. Phillips was sentenced to a lengthy 396 months. This sentence was three years more than the

  Government requested in exchange for Mr. Phillips’s substantial assistance. Ms. Dwyer should

  have known that Mr. Phillips would want to appeal such a sentence. Further, this Court was

  uninformed about the full scope of Mr. Phillips’s assistance to the Government and, if this Court

  had that information, it would have imposed a lesser sentence.
Case 2:18-cr-20128-SJM-DRG ECF No. 173 filed 07/29/19                  PageID.3292       Page 12 of 12




                                        VII. CONCLUSION.


         Petitioner has “establish[ed] an error of constitutional magnitude which had a substantial

  and injurious effect or influence on the proceedings.” Brecht v. Abrahamson, 506 U.S. 619, 637-

  38 (1993); Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999). Further, Petitioner “[has]

  show[n] that a fundamental defect has inherently resulted in a complete miscarriage of justice or

  an error so egregious that due process has been violated.” Hill v. United States, 368 U.S. 424

  (1962); see also United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990); Watson, 165 F.3d

  at 488. Pursuant to this authority and the remedy as provided in 28 U.S.C. § 2255, Petitioner prays

  this Court for an order granting this Petition, a new sentencing hearing, and for such other relief

  as equity and justice require, including an opportunity to expand the record, an evidentiary hearing

  (Rule 8), and oral argument on the Petition.

                                                       Respectfully submitted,

                                                       s/ Michael Skinner
                                                       Michael Skinner (P62564)
                                                       Law Offices of Michael Skinner
                                                       27 E. Flint Street
                                                       Lake Orion, Michigan 48362
                                                       (248) 693-4100
                                                       mskinner@mskinner.com
                                                       Attorney for Petitioner

  Dated: July 28, 2019
